—Order, Supreme Court, New York County (Stephen Crane, J.), entered September 18, 1995, which denied defendant Martin’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, with costs.
Plaintiff alleges that defendant-appellant, a lawyer who represented plaintiff in its lease of a nursing home with the other defendants, did not disclose that he had received a broker’s commission from the other defendants for having secured a tenant or that title to the property was held by the lender, which had foreclosed. Appellant asserts that these facts were disclosed to plaintiff, and argues that the action is barred by the Statute of Limitations for fraud since it was not timely commenced after the disclosure. We agree with the IAS Court that appellant has failed to submit dispositive evidence demonstrating plaintiff’s knowledge of the operative facts underlying its fraud claim at the time of the lease transaction, and that therefore issues of fact exist as to the applicability of the two-year discovery rule. The affidavit upon which appellant relies, by a former controller and a family member of his ostensible client, who had been fired and was embroiled in intrafamily litigation, is conclusory, and provides an insufficient basis on which to draw the inference urged by appellant. We have considered appellant’s remaining claims and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.